                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

HUNTER MCFARLAND                                  §
    Plaintiff,                                    §
v.                                                §
                                                  §                         C.A. NO.: 6:21-cv-317
NEW PRIME, INC. and                               §
WILLIAM CHARLES MCCAMMON                          §
     Defendants                                   §

                DEFENDANT NEW PRIME, INC.’S NOTICE OF REMOVAL

         Defendant, NEW PRIME, INC. (hereinafter “Prime”) files this Notice of Removal

pursuant to 28 U.S.C. § 1441.

                                       I.      INTRODUCTION

1.       Pursuant to 28 U.S.C. § 1441, et seq., this civil action is removed from the 74th Judicial

District Court, in McLennan County, Texas, where this matter was pending under Cause No. 2021-

495-3, in a matter styled, Hunter McFarland v. New Prime, Inc. and William Charles McCammon.

                                        II.    NATURE OF SUIT

2.       Plaintiff’s lawsuit arises from an auto collision that occurred on or about April 14, 2019.

Plaintiff seeks actual damages, pain and suffering, mental anguish, physical impairment, past and

future loss of earnings, past and future disfigurement, and past and future medical expenses. See

Tab 1.

                                III.        TIMELINESS OF REMOVAL

3.       Plaintiff commenced this lawsuit by filing his Original Petition on March 1, 2021. Id.

Plaintiff’s Petition asserted an amount in controversy of over seventy-five thousand dollars

($75,000.00). Id.




DEFENDANT NEW PRIME, INC.’S NOTICE OF REMOVAL - Page 1 of 5
4.     Defendant was served with citation on or about March 21, 2021. Thus, pursuant to 28

U.S.C. § 1446(b)(3), this Notice of Removal is timely filed within thirty (30) days after receipt of

information from which it may first be ascertained that the case is one which is or has become

removable.

                         IV.     BASIS FOR REMOVAL JURISDICTION

5.     Removal is proper under 28 U.S.C. §§1441 and 1332(a) because there is a complete

diversity of citizenship between Plaintiff and the properly-named Defendants in this lawsuit and

the amount in controversy exceeds $75,000.00. No current properly joined Defendant is a citizen

of Texas.

A.     Proper Parties

6.     Plaintiff is and was at the time of filing of this action, a citizen and resident of McLennan

County, Texas.

7.     Defendant New Prime, Inc. is now and was at the time of the filing of this action a Missouri

corporation with its principal place of business in Missouri.

8.     Defendant McCammon is now and was at the time of the filing of this action, a resident

and citizen of the State of Mississippi.

B.     Amount in Controversy

9.     The amount in controversy exceeds $75,000.00, exclusive of interest and costs. Plaintiff

seeks actual damages, pain and suffering, mental anguish, physical impairment, past and future

loss of earnings, past and future disfigurement, and past and future medical expenses.

Accordingly, it is “facially apparent” that Plaintiff’s claims likely exceed $75,000.00, which is all

that is required to satisfy the amount-in-controversy requirement. See Allen v. R&H Oil & Gas

Co., 63 F.3d 1326, 1335 (5th Cir. 1995).




DEFENDANT NEW PRIME, INC.’S NOTICE OF REMOVAL - Page 2 of 5
                           V.       NOTICE IS PROCEDURALLY CORRECT

10.      Defendant has attached to this Notice of Removal the documents required by 28 U.S.C. §

1446(a) and Local Rule 81 as follows:

             A: Index of all attachments, including a copy of the state-court docket sheet and a copy
                of each document filed in the State Court Action;

             B: All executed process in the State Court Action1; and

             C: List of all counsel, including addresses, telephone numbers and parties represented.

11.      This action may be removed to this Court pursuant to 28 U.S.C. § 1441(b) because no

properly joined and served Defendant is a citizen of Texas, the state in which the action was

brought. This action is removable to this Court because this United States District Court and

Division embraces the place where the State Court Action was pending. 28 U.S.C. §§124(a)(1),

1441(a).

12.      In accordance with 28 U.S.C. § 1446(d), written notice of filing of this Notice of Removal

will be given to all parties and to the Clerk of the 357th Judicial District Court in Cameron County,

Texas.


DATED: MARCH 31, 2021.




1
 Defendant has requested a copy of all documents filed in the state court lawsuit from the McLennan County District
Clerk on March 30, 2021. See EXHIBIT A attached hereto. Defendant submitted this request in writing as the
McLennan County District Court documents are not available online. In order to fully comply with the Western
District local rules, Defendant requested the citations for Defendants, and the state court docket sheet; however,
Defendant is still waiting on the documents from the McLennan County District Court. In an abundance of caution
and due to the upcoming removal deadline, Defendant filed this Notice of Removal without the documentation, but
will supplement as soon as the documents are received by Defendants from the state court.


DEFENDANT NEW PRIME, INC.’S NOTICE OF REMOVAL - Page 3 of 5
                                Respectfully submitted,

                                GAUNTT, KOEN, BINNEY & KIDD, L.L.P.

                                /s/ Karl W. Koen
                                KARL W. KOEN
                                State Bar No.: 11652275
                                karl.koen@gkbklaw.com

                                ROBERT J. COLLINS
                                State Bar No.: 24031970
                                Robert.Collins@gkbklaw.com

                                14643 Dallas Parkway, Suite 500
                                Dallas, Texas 75254
                                (972) 630-4620 – Telephone
                                (972) 630-4669 – Fax

                                ATTORNEY FOR DEFENDANT NEW PRIME, INC.
                                AND WILLIAM CHARLES MCCAMMON




DEFENDANT NEW PRIME, INC.’S NOTICE OF REMOVAL - Page 4 of 5
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was forwarded to

the following counsel of record pursuant to the Texas Rules of Civil Procedure, as indicated below,

on this the 31st day of March, 2021.

Via ProDoc and Email
Derrel Luce
Brandon Luce
Luce Law Firm
4600 Bosque Blvd., Suite 2B
Waco, Texas 76710



                                             /s/ Robert J. Collins
                                             ROBERT J. COLLINS




DEFENDANT NEW PRIME, INC.’S NOTICE OF REMOVAL - Page 5 of 5
                                                                                     FILED
                                                                                     MCLENNAN COUNTY
                                                                                     3/30/2021 10:00 AM
                                                                                     JON R. GIMBLE
                                                                                     DISTRICT CLERK
                                                                                            Rosa Perez


                                            March 29, 2021


Via Pro Doc
Mr. Jon Gimble, Clerk
170th Judicial District
501 Washington Avenue, Suite 221
Waco, Texas 76701

       Re:      Cause No.: 2021-495-3
                Hunter McFarland v. New Prime, Inc. and William Charles McCammon
                Our File No.: 7589.221099

Dear Mr. Gimble:

Please allow this correspondence to serve as our firm’s request for a complete copy of the Court’s
file related to the above-referenced matter. Our office is removing this matter to federal court and
we need a certified copy of the entire contents in the Court’s file including civil case sheet, case
summary and docket sheet. Please advise of the fee to complete this request and my office will
submit payment promptly.

Should you have any questions, please do not hesitate to contact me or my Paralegal, Melissa
Shaffer at (972) 630-4620.

                                                         Sincerely,

                                                         /s/ Robert J. Collins

                                                         Robert J. Collins
                                                         robert.collins@gkbklaw.com

/mcs




             14643 Dallas Parkway, Suite 500, Dallas, TX 75254 T: 972.630.4620 F: 972.630.4669
                                          WWW.GKBKLAW.COM
                                                                                                 EXHIBIT A
